 

March 5, 2012  

  

Pentwater Equity Opportunities Master Fund Ltd. PWCM Master Fund Ltd.

227 West Monroe Street

Chicago, Illinois 60606

 

 

Re:Letter Agreement regarding SECURED CONVERTIBLE PROMISSORY NOTE

 

Ladies and Gentlemen:

 

Reference is made to that certain Secured Convertible Promissory Note dated as
of February 9, 2012 (the “Note”), among Asen 2, Corp., a Delaware corporation
(“Company”), Pentwater Equity Opportunities Master Fund Ltd., a Cayman Islands
corporation (“Opportunities”), and PWCM Master Fund Ltd., a Cayman Islands
corporation (“PWCM”, and together with Opportunities, collectively “Investors”).
All terms defined in the Note and not otherwise defined herein shall have the
meanings given to them in the Note.

 

Company and Investors hereby agree that, effective as of the date hereof, clause
(i) of the second sentence of the second paragraph of the Note is hereby amended
to delete the reference to “February 9, 2015” and add “December 1, 2013” in its
place.

 

 

[Remainder of Page Intentionally Blank; Signatures Follow]

 



 

 

 



  Sincerely,                   ASEN 2, CORP.,   a Delaware corporation       By:
/s/ Richard MacQueen       Richard MacQueen, President



 

 

 

 

 



Acknowledged, Agreed, and Accepted:

 

Pentwater Equity Opportunities Master Fund Ltd.,

a Cayman Islands corporation

 

By: /s/ David M. Zirin                                  

Title: David M. Zirin, Director

 

 

 

PWCM Master Fund Ltd.,

a Cayman Islands corporation

 

By: /s/ David M. Zirin                                  

Title: David M. Zirin, Director

 

 



 

 

